DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below. Should changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Attorney BRUCE R. NEEDHAM (Reg. No. 56,421) on 06/13/2022.

The claims have been amended as follows:

 (Currently Amended) A blade server, comprising at least one data processor, wherein the data processor is configured to: 
transmit, prior to installation of an operating system on the blade server, a notification signal to a remote management module remote from the blade server, wherein: 
the notification signal prompts the remote management module to:
determine whether a response file is present at the remote management module, the response file comprising parameters selected from a group consisting of: BIOS setup settings, BMC settings, RAID volume settings, and settings for OS installation, wherein a presence of the response file on the remote management module indicates that the blade server is replacing a preceding blade server, wherein the response file present on the remote management module was previously updated by the preceding blade server being replaced by the blade server; and
in response to determining that [[a]]the response file is not present on the remote management module, the remote management modulethe response file from one of sources: (i) a user input, or (ii) obtained from the blade server; and 
the notification signal prompts the remote management module to transmit the response file to the blade server; 
receive the response file from the remote management module;  
retrieve an image of a desired operating system for the blade server in response to receiving the response file; and
install the desired operating system on the blade server based on the parameters in the response file. 
(Previously Presented) The blade server of claim 1, wherein the data processor is further configured to transmit updated configuration information to the remote management module for updating the parameters in the response file.
(Previously Presented) The blade server of claim 1, wherein the response file is preconfigured by the preceding blade server at a chassis management module in communication with the blade server prior to initial connection of the blade server to the remote management module.
(Cancelled)
(Previously Presented) The blade server of claim 1, wherein the response file is input at a chassis management module in communication with the blade server in response to the remote management module determining that a response file is not present at the remote management module.
(Previously Presented) The blade server of claim 1, wherein settings of the blade server are configured in accordance with the parameters included in the response file, the settings comprise firmware settings, and RAID settings where the blade server is connected to a plurality of storage devices are configured in a RAID array.
(Original) The blade server of claim 1, wherein the data processor is a baseboard management controller.
(Previously Presented) The blade server of claim 7, wherein the image is mounted by the baseboard management controller prior to retrieving the image of the desired operating system.
(Cancelled)
(Previously Presented) The blade server of claim 1, wherein, in response to the remote management module determining that a response file is present on the remote management module, the data processor is further configured to use information in the response file to issue commands to cause the blade server to have identical settings to a preceding blade server being replaced by the blade server.
(Cancelled)
(Previously Presented) The blade server of claim 1, wherein the data processor further comprises a set-up module, wherein the set-up module is operable to be launched by the response file, wherein the set-up module retrieves the image of the desired operating system and installs the desired operating system on the blade server.
(Currently Amended) A method for installation of a desired operating system for a blade server, the method comprising: 
the blade server transmitting, prior to installation of an operating system on the blade server, a notification signal to a remote management module remote from the blade server, wherein:
 the notification signal prompts the remote management module to:
determine whether a response file is present on the remote management module, the response file storing parameters selected from a group consisting of: BIOS setup settings, BMC settings, RAID volume settings, and settings for OS installation, wherein a presence of the response file on the remote management module indicates that the blade server is replacing a preceding blade server, wherein the response file present on the remote management module was previously updated by the preceding blade server being replaced by the blade server; and 
in response to determining that [[a]]the response file is not present on the remote management module, the remote management modulethe response file from one of sources: (i) a user input, or (ii) obtained from the blade server; and
the notification signal prompts the remote management module to transmit the response file to the blade server;
the blade server receiving the response file from the remote management module; the blade server retrieving an image of a desired operating system in response to receiving the response file; and 
installing the desired operating system on the blade server based on the parameters stored in the response file.
(Previously Presented) The method of claim 13, further comprising transmitting, from the blade server, updated configuration information to the remote management module for updating the parameters stored in the response file.
(Previously Presented) The method of claim 13, wherein the response file is preconfigured at a chassis management module by the preceding blade server in communication with the blade server prior to initial connection of the blade server to the remote management module.
(Previously Presented) The method of claim 13, wherein the notification signal is provided by a baseboard management controller, and the response file is received at the baseboard management controller.
(Previously Presented) The method of claim 16, wherein the image is mounted by the baseboard management controller prior to retrieving the image of the desired operating system.
(Cancelled)
(Previously Presented) The method of claim 13, wherein settings of the blade server are configured in accordance with the parameters stored in the response file, the settings include firmware settings, and RAID settings where the blade server is connected to a plurality of storage devices are configured in a RAID array.
(Currently Amended) A program product comprising a non-transitory computer readable storage medium that stores code executable by a processor for installation of a desired operating system for a blade server, the executable code comprising code to:
transmit, prior to installation of an operating system on the blade server, a notification signal to a remote management module remote from the blade server, wherein:
the notification signal prompts the remote management module to: 
determine whether a response file is present at the remote management module, the response file comprising parameters selected from a group consisting of: BIOS setup settings, BMC settings, RAID volume settings, and settings for OS installation, wherein a presence of the response file on the remote management module indicates that the blade server is replacing a preceding blade server, and wherein the response file present on the remote management module was previously updated by the preceding blade server being replaced by the blade server; and 
in response to determining that [[a]]the response file is not present on the remote management module, the remote management modulethe response file from one of sources: (i) a user input, or (ii) obtained from the blade server; and
the notification signal prompts the remote management module to transmit the response file to the blade server; 
receive the response file from the remote management module; 
retrieve an image of a desired operating system for the blade server in response to receiving the response file; and
install the desired operating system on the blade server based on the parameters in the response file.
(Previously Presented) The blade server of claim 1, wherein a non-presence of the response file at the remote management module indicates that the blade server is not replacing the preceding blade server.
(Cancelled)
(Previously Presented) The method of claim 13, wherein a non-presence of the response file at the remote management module indicates that the blade server is not replacing the preceding blade server.
(Cancelled)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIL K NGUYEN whose telephone number is (571)270-3356. The examiner can normally be reached 9:30 a.m - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on (571)270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHIL K NGUYEN/Primary Examiner, Art Unit 2187